Haney, J.
(concurring specially). In harmony with the views expressed in my dissenting opinion in Pinch v. Armstrong, 9 S. D. 264, 68 N. W. 740, I concur in the conclusion that the order appealed from in this case should be affirmed .for the reason that the alleged ground i or attachment is not authorized where the action is upon a matured claim. Prior to 1881, .obtaining property under false pretenses was not a ground in any case. In that year the Legislature amended section 218 of the Code of Civil Procedure, by adding what now appears as subdivision 2 of section 226, and added the same clause to the section providing what the affidavit shall contain.. Laws 1881, p. 36, c. 32. The change in the section relating thereto was merely intended to conform the affidavit to' the requirements of the section relating to claims not due and should never have been construed as enlarging the ground for attachment in other cases. Therefore the obtaining of property under false pretenses is not now, nor has it been since 1877, a ground for attachment, where the claim sued upon is due.
Corson, P. J., dissenting.